DETAILED ACTION
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In the previous Office action dependent claim 5 was objected as being dependent upon a rejected based claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In response applicants have amended claim 1 to include subject matters of claim 5.
Claim 5 has amended to be independent claim.
	Regarding claims 1 and 5 and their dependent thereof, the prior of record, specifically 
Yang et al. (US 2020/0118409) and Saitou et al. (US 2018/0292521) discloses (a) transmitting a radar signal in a form of a multi-channel high-speed frequency- modulated continuous wave (FMCW) to a periphery of the rear seat and receiving a signal reflected from a target by a transceiver; (b) detecting a motion of the passenger through a macro speed detection scheme by a signal processor configured for processing the received signal; and (c) detecting a change according to characteristics of the passenger through a micro speed detection scheme.
	However, none of the prior art cited alone or in combination provides the motivation to teach determining, by a passenger detector, that the passenger is present on the rear seat when the motion or the change is detected in step (b) or step (c), detecting a distance to the target, a motion of the passenger, and a change rate according to characteristics of the passenger based on the processed signal, removing peripheral interference of a vehicle by limiting the detected distance to the target, and comparing the motion and the change rate, and wherein the micro speed detection scheme is for detecting the change caused by respiration of the passenger by .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648